           Case 2:20-cv-00824-MV-SMV Document 50 Filed 07/30/21 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

VERONICA RAMIREZ,

           Plaintiff,

v.                                                                            No. 20-cv-0824 MV/SMV

JOSEPH J. MARTINEZ, EBETH CRUZ-MARTINEZ,
MARIANNA VIGIL, and ROBERT GONZALES,

           Defendants.

                                MEMORANDUM OPINION AND ORDER

           THIS MATTER is before the Court on Defendant Joseph J. Martinez’s Renewed Motion

for Full Stay of All Discovery in this Civil Matter Pending the Resolution of the Criminal

Complaint Against Defendant Martinez [Doc. 44], filed on June 18, 2021. Plaintiff responded on

July 2, 2021. [Doc. 45]. Defendant Martinez1 replied on July 19, 2021. [Doc. 47]. Having

considered the parties’ submissions, the record, the relevant law, and being otherwise fully advised

in the premises, the Court will grant the Motion in part. As described below, the Court will stay

discovery as to Defendant Martinez but not as to the other Defendants.

                                                 BACKGROUND

           On August 17, 2020, Plaintiff Veronica Ramirez, formerly an inmate at the Springer

Correctional Center (“SCC”) in Springer, New Mexico, filed a complaint against multiple

defendants for civil rights violations, state tort claims, and damages. See [Doc. 1]. Plaintiff’s claims

arise out of alleged sexual assaults by Defendant Martinez, a correctional officer at SCC when



1
    The other Defendants filed no briefs taking any position on the Motion.
        Case 2:20-cv-00824-MV-SMV Document 50 Filed 07/30/21 Page 2 of 7




Plaintiff was an inmate there. Id. Specifically, Plaintiff alleges that all named Defendants violated

her Eighth Amendment right to be free from sexual assault (Count 1). Id. at 6–7. Plaintiff also

alleges that Defendant Gonzales retaliated against her for reporting Defendant Martinez, thereby

violating her First Amendment rights (Count 2). Id. at 7–8. Plaintiff brings state tort claims against

Defendant Martinez (Count 3). Id. at 8. Finally, Plaintiff alleges that Defendants Vigil and

Cruz-Martinez, as wardens of SCC, negligently operated or maintained a public facility in

violation of New Mexico law (Count 4).2 Id. at 8–9. The parties have not yet engaged in discovery

beyond exchanging initial disclosures,3 and no trial has been set.

         In early 2021, the State of New Mexico charged Defendant Martinez with two counts of

criminal sexual penetration in the second degree. See [Doc. 44-1]. The two counts are based on

alleged conduct perpetrated against two different victims, Plaintiff and Lisa Curry. See id.

However, the state court docket reflects that the case has recently been severed, thereby creating

separate cases—one related to Plaintiff and another related to Lisa Curry.4 See State v. Martinez,

D-809-CR-202100031 (8th Jud. Dist. N.M. July 16, 2021).

         Defendant Martinez now moves the Court for a stay of all discovery in this civil matter

pending resolution of the criminal proceeding against him. [Doc. 44] at 1.




2
  Plaintiff made this claim against Defendant Gonzales as well. [Doc. 1] at 8–9. However, this claim has been
dismissed as to Defendant Gonzales. [Doc. 34] at 7.
3
  Defendant Martinez did not yet deliver initial disclosures because discovery had been stayed as to him previously.
See [Doc. 35]. All other parties exchanged initial disclosures. See [Docs. 23, 37, 38, 39].
4
  The Court notes that Lisa Curry also filed a civil lawsuit against Defendant Martinez and others. See Curry v.
Gonzales, 20-cv-0116 RB/SCY. Upon consideration of Defendant Martinez’s first Motion to Stay [Doc. 19], the Court
felt compelled to follow Judge Brack’s discovery ruling in Curry, see [Doc. 35]. However, after discussion with
counsel at a recent hearing, see [Doc. 42] (clerk’s minutes), the renewed briefing, [Docs. 44, 45, 47], and notice of the
severance of the criminal case, [Doc. 49], the Court finds that this case and Ms. Curry’s civil case are distinguishable
and warrant independent consideration.


                                                           2
       Case 2:20-cv-00824-MV-SMV Document 50 Filed 07/30/21 Page 3 of 7




                                       LEGAL STANDARD

        Courts have broad discretion to stay discovery in a civil case while parallel criminal

proceedings are pending. See Creative Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080

(10th Cir. 2009). While “[a] defendant has no absolute right not to be forced to choose between

testifying in a civil matter and asserting his Fifth Amendment privilege[,]” a “court must consider

the extent to which a party’s Fifth Amendment rights are implicated” in deciding whether to grant

a stay. Id. (quotation marks and citation omitted). In determining whether to grant a stay, courts

balance six factors:

        (1) the extent to which the issues in the criminal case overlap with those in the civil
        case; (2) the status of the case, including whether defendants have been indicted;
        (3) the interests of the plaintiffs in proceeding expeditiously weighed against the
        prejudice to plaintiffs caused by the delay; (4) the private interests of and burden
        on the defendants; (5) the interests of the courts; and (6) the public interest.

Urrutia v. Montoya, No. 16-cv-0025 MCA/SCY, 2016 WL 9777168, at *1 (D.N.M. June 29, 2016)

(quoting Hilda M. v. Brown, No. 10-2495, 2010 WL 5313755, at *3 (D. Colo. Dec. 20, 2010)).

                                           DISCUSSION

        Defendant Martinez argues that because parallel criminal and civil proceedings are pending

against him, a complete stay of discovery is necessary so that he may “exercise his Fifth

Amendment right not to incriminate himself.” [Doc. 44] at 1. Plaintiff asks the Court to deny the

motion and contends that she “should not be penalized with a full indefinite stay merely because

her allegations are egregious enough to have prompted criminal charges against

Defendant Martinez.” [Doc. 45] at 2 (cleaned up). The Court finds that a limited, temporary stay

of discovery—as to Defendant Martinez only—is fair and appropriate under the circumstances of

this case.



                                                  3
        Case 2:20-cv-00824-MV-SMV Document 50 Filed 07/30/21 Page 4 of 7




        A. Overlap of Issues

        Defendant Martinez asserts that the allegations against him are identical to those in the

criminal case and that this is the most important factor the Court should consider. [Doc. 44] at 8–9

(quoting Hilda, 2010 WL 5313755, at *3). Plaintiff acknowledges the significance of the overlap

with respect to Defendant Martinez but highlights the lack of criminal charges against the

remaining Defendants. [Doc. 45] at 5. The Court agrees that the misconduct attributed to

Defendant Martinez in this case overlaps with that charged in the criminal complaint. However,

there is no pending criminal case against any of the other Defendants. Moreover, there is very little

overlap between the issues in Martinez’s criminal case and Count 2 in this case (the retaliation

claims against Gonzales), and the amount of overlap between the criminal issues and Count 4 (the

negligent-maintenance-of-facility claims against the wardens) is debatable.5 Thus, this factor

supports granting a stay of discovery directed to Defendant Martinez, but not a complete stay.6

        B. Status of the Case

        A stay of discovery is often appropriate when a defendant has been indicted for the same

underlying conduct because an indictment increases the likelihood that a defendant may make

incriminating statements and reduces prejudice to a plaintiff because of the Speedy Trial Act.

Hilda, 2010 WL 5313755, at *4. Here, a criminal information7 has been filed, and the two counts



5
  For example, Plaintiff’s claims in Count 2 against Gonzales and in Counts 1 and 3 against Martinez all give rise to
her claims in Count 4 against the wardens.
6
  The Court notes that Defendant Martinez’s Fifth Amendment rights are the driving force behind the request to stay
discovery, but his Fifth Amendment rights simply do not extend beyond himself. The Fifth Amendment guarantees
that Defendant Martinez cannot be compelled to incriminate himself and that he cannot be punished for exercising
that right. The Fifth Amendment does not allow him to prevent others from talking, and the other Defendants may not
hide themselves behind Martinez’s constitutional rights.
7
  In Defendant Martinez’s criminal case, the state court docket reflects that a criminal information has been filed
against Martinez. State v. Martinez, D-809-CR-202100031 (8th Jud. Dist. N.M. Feb. 19, 2021). When considering
whether to stay discovery, an indictment and a criminal information have the same effect. See Herrera v. Sanchez,


                                                         4
        Case 2:20-cv-00824-MV-SMV Document 50 Filed 07/30/21 Page 5 of 7




have been severed. See State v. Martinez, D-809-CR-202100031 (8th Jud. Dist. N.M.

July 16, 2021). Thus, although the criminal matter has not yet been scheduled for trial, the Court

notes that any prejudice to Plaintiff should be “reduced since the criminal case will likely be

quickly resolved due to Speedy Trial Act considerations.” Urrutia, 2016 WL 9777168, at *2

(quotation omitted).8 This factor supports granting a stay of discovery directed to

Defendant Martinez.

         C. Balancing of Plaintiff’s Versus Defendant’s Interests

         The third and fourth factors relate to the interests of the parties and the potential prejudice

to each. Plaintiff contends that she will be severely prejudiced by a stay. [Doc. 45] at 6. The Court

agrees that Plaintiff has a strong interest in uninterrupted discovery. Yet, a stay need not

completely halt this lawsuit. “[B]ecause discovery would only be stayed as to

[Defendant Martinez], Plaintiff has the opportunity to pursue other avenues of discovery during

the pendency of any stay entered in this case.” See Urrutia, 2016 WL 9777168, at *2.

         In the absence of a stay as to Defendant Martinez, the prejudice to him is clear. On one

hand, he could make potentially incriminating statements during civil discovery, which might

prejudice him in his criminal case. On the other hand, he could invoke his Fifth Amendment right

to silence, knowing that it “might cause an adverse inference to be drawn against him in his civil

case.” Id. at *3 (citation omitted). While the Court recognizes that stays “should be the exception

rather than the rule” even in the face of this constitutional dilemma, see Hilda, 2010 WL 5313755,




328 P.3d 1176, 1181 (N.M. 2014) (noting that an indictment and an information both provide a “neutral determination
of probable cause”).
8
  The Court further notes that at a previous hearing, counsel for Defendant Martinez expressed that the criminal case(s)
should proceed more quickly if severed into two. See [Doc. 42] at 2 (clerk’s minutes).


                                                           5
        Case 2:20-cv-00824-MV-SMV Document 50 Filed 07/30/21 Page 6 of 7




at *3, the potential prejudice to Defendant Martinez outweighs that to Plaintiff at this time. This

factor supports granting a stay of discovery directed to Defendant Martinez.

        D. The Interests of the Court and the Public

        As in Urrutia, “Defendant [Martinez] and Plaintiff offer the Court different paths[,] and

[both] argue that their sponsored course is the one that will save resources and expedite resolution

of the case, thereby advancing the interests of the court and the public.” 2016 WL 9777168, at *4.

The Court’s goal is to move this case forward as expeditiously as possible without unduly

prejudicing Defendant Martinez’s constitutional rights. A complete stay of discovery is not

necessary to achieve that goal. All that is necessary is that Martinez not be compelled to respond

to discovery while his criminal case is pending. All other discovery can proceed without

jeopardizing Martinez’s Fifth Amendment rights. Then, after Martinez’s trial is over, the parties

will only need to conclude the remaining discovery, i.e., that directed solely at Martinez.

                                               CONCLUSION

        For the reasons set forth above, Defendant Martinez’s Motion to Stay is GRANTED IN

PART and DENIED IN PART. Discovery addressed to Defendant Martinez will be stayed while

his criminal trial is pending. To be specific, while his criminal trial is pending, Defendant Martinez

need not submit to a deposition, nor shall any party serve written discovery on him. This stay will

be in effect until lifted by the Court. The Court directs Defendant Martinez to file a notice every

three months, updating the Court on the status of the criminal proceedings. The first such notice

must be filed no later than October 29, 2021.9 Discovery will not be stayed in any other respect.



9
 When the relevant criminal trial proceedings conclude, Defendant Martinez must file a notice within two weeks. (He
may not wait three months to update the Court.).


                                                        6
       Case 2:20-cv-00824-MV-SMV Document 50 Filed 07/30/21 Page 7 of 7




       IT IS THEREFORE ORDERED that Defendant Joseph J. Martinez’s Renewed Motion

for Full Stay of All Discovery in this Civil Matter Pending the Resolution of the Criminal

Complaint Against Defendant Martinez [Doc. 44], is GRANTED IN PART as described above.

       IT IS FURTHER ORDERED that a telephonic Rule 16 Scheduling Conference is set

for August 12, 2021, at 9:30 a.m. MDT. The parties must call the Court’s AT&T Conference

Line, (888) 363-4734 (access code: 4382538), to connect to the proceedings.

       IT IS FURTHER ORDERED that Defendant Martinez file a notice on or before

October 29, 2021, to update the Court on the status of the criminal proceedings.

       IT IS SO ORDERED.




                                                           ______________________________
                                                           STEPHAN M. VIDMAR
                                                           United States Magistrate Judge




                                               7
